Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/29/2022 has been entered.
 
Claims 16-29, 35-38 and 42 are under consideration in the instant Office Action.

Withdrawn Rejection
The rejection of claim 16-38 and 42 on the ground of nonstatutory double patenting as being unpatentable over claims 81-104 of copending Application No. 16/561,202 in view of Van Vlasselaer et al., US9,074,004 is moot since the application has been abandoned.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 16-29, 35-38 and 42 are rejected under 35 U.S.C. 103 as being unpatentable over Van Vlasselaer et al., US9,074,004 (IDS, 3/12/2021).
Van Vlasselaer teaches isolated humanized monoclonal anti-C1s antibodies to administer to and treat an individual having a complement mediated disease or disorder (see column 1, lines, 39-60: column 6, lines 3-20) as in instant claim 16. Van Vlasselaer teaches isolated humanized monoclonal anti-C1s antibodies and one embodiment that is comprised of the light chain CDRs of an antibody light chain variable region comprising SEQ ID NO: 7 and heavy chain CDRs of an antibody heavy chain variable region comprising SEQ ID NO: 8 (see column 2, lines 18-46) as in the instantly claimed SEQ ID NOs: 7 and 8 of instant claims 16 and 42. Van Vlasselaer teaches the CDRS of SEQ ID NOs: 10, 11, 3, 12, 13 and 14 of instant claim 17 since the CDRS are encompassed by SEQ ID NOs: 7 and 8.  Van Vlasselaer teaches SEQ ID NOs: 36 and 38 (see column 2, lines 18-46; column 3, lines1-27) which correspond to the instantly claimed SEQ ID NOs: 21 and 16 of instant claim 18. Van Vlasselaer teaches a pharmaceutical composition for the isolate humanized monoclonal anti-C1s antibody (see column 5, lines, 62-67 and column 6, lines 5-10) as in instant claim 42. Van Vlasselaer teaches administering a C1s antibody after a blood transfusion (see column 6, lines 40-45) as in instant claim 23. Van Vlasselaer teaches that a subject is administered anti-C1s antibody in an amount that provides for peak serum concentration of from about 100 g/ml and a suitable dose of 60mg/kg and administering it once every two weeks (see column 58, lines 5-60) as in the required effective amounts of claims 16, 29, 38 and 42. Van Vlasselaer teaches administration of the antibody intravenously, subcutaneously and intramuscularly (see column 58, lines 35-40) as in instant claim 35. Van Vlasselaer teaches that complement mediated disorders include cold agglutinin disease, immune thrombocytopenia, myasthenia gravis, systemic lupus erythematosus (see columns 64-65) as in instant claims 20-21 and 27-28. 
Van Vlasselaer teaches a humanized anti-C1s antibody with a heavy and light human IgG4 constant region (see Examples 6 and 9; column 16, lines 40-50; column 40, lines 1-25) as in the sequences of the light chain SEQ ID NO:23 and heavy chain SEQ ID NO: 22 of instant claim 19. Claimed SEQ ID NOs: 7 and 8 and encompassed by SEQ ID NOs: 16 and 21 and 23 and 22. The part of sequences of SEQ ID NOs: 22 and 23 are the amino acids of the human IgG4 heavy and light chain regions that are not part of the heavy and light variable chain regions. Wahrmann et al., 2017 (5/25/2021 PTO-8952) provides evidence that the SEQ ID NOs: 22 and 23 (aka BIVV009 in instant specification and also known as TNT009) are comprised of a human IgG4 (see page 2301, bottom of 1st column) and therefore, Van Vlasselaer teaches the specific SEQ ID NOs: 22 and 23. While the reference is silent on the intended results in the instant claims 24-26, such as increasing the level of hemoglobin, lowering the level of bilirubin and normalizing the level of haptoglobin, the reference teaches the required antibody to treat the same patient population. Therefore, the antibodies will produce the same results as the instantly claimed method since one is practicing the active steps, administering the same antibody to the same patient population. MPEP 2145(II) states: “The fact that appellant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.” Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985)” (“The recitation of an additional advantage associated with doing what the prior art suggests does not lend patentability to an otherwise unpatentable invention.”). Van Vlasselaer teaches treating cold agglutinin disease with human monoclonal anti-C1s antibody as in instant claim 36. Van Vlasselaer teaches intravenous infusion administration (see column 58, lines 15-22) but fails to specifically teach infusion for 1 hour as required in instant claim 37. Van Vlasselaer teaches treatment due to a transfusion reaction as one of their embodiments but also disclose treating patients without transfusion and therefore, meet the requirement of instant claim 22. While Van Vlasselaer teaches effective doses for the claimed antibody, Van Vlasselaer does not specifically teach the claimed doses of instant claims 16, 36 and 42. 
It would have been prima facie obvious to the person of ordinary skill in the art to arrive at the claimed invention from the disclosure of Van Vlasselaer. The person of ordinary skill in the art would have been motivated to make and use the invention as claimed because Van Vlasselaer teaches an effective dose including 60mg/kg and a 70-90kg subject would receive a dose of 4.2-5.4g per patient. Further, Van Vlasselaer teaches that the dose regiment can vary due to the severity of the symptoms and the susceptibility of the subject to the side effects and that the preferred dose can be readily determined by those of skill in the art by a variety of means (see paragraph spanning columns 58-59). Therefore, the required effective doses in the patient population would be determined through routine optimization of the method (see MPEP § 2144.05). Van Vlasselaer teaches that a subject is administered anti-C1s antibody in an amount that provides for peak serum concentration of from about 100 g/ml as required in instant claim 29 which would motivate on of ordinary skill in the art using Van Vlasselaer teaching to determine the dose that would be capable of achieving this serum level concentration in the specific patient population. The person of ordinary skill in the art would have had a reasonable expectation of success based on the cumulative disclosures of these prior art references.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 16-29, 35-38 and 42 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 10,450,382, in view of Van Vlasselaer et al., US9,074,004 (IDS, 3/12/2021). ‘382 claims the same anti-C1s antibody to treat subjects with a complement mediated disorder but fails to teach the required dose of the antibody.  Van Vlasselaer  teaches the same antibody and treating the same patient population with the required dose. Therefore, one of ordinary skill would be able to determine the required dose for the claimed dose in view of ‘382 and Van Vlasselaer and the '382 claims are an obvious variant of the instant claims. 

Claims 16-29, 35-38 and 42 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of U.S. Patent No. 8,877,197 in view of Van Vlasselaer et al., US9,074,004 (IDS, 3/12/2021). ‘197 claims the same anti-C1s antibody to treat subjects with a complement mediated disorder but fails to teach the required dose of the antibody.  Van Vlasselaer  teaches the same antibody and treating the same patient population with the required dose. Therefore, one of ordinary skill would be able to determine the required dose for the claimed dose in view of ‘197 and Van Vlasselaer and the '197 claims are an obvious variant of the instant claims. 
The courts have held that a "claim to a method of using a composition is not patentably distinct from an earlier claim to the identical composition in a patent disclosing the identical use," which extend to any and all such uses disclosed in the specification of the earlier patent. Pfizer, Inc. v. Teva Pharmaceuticals USA, Inc., 518 F.3d at 1363 (Fed. Cir. 2008), and Geneva Pharmaceuticals, Inc. v. GlaxoSmithKline PLC, 349 F.3d at 1385-86 (Fed. Cir. 2003).  Indeed, as both cases recognized,
[i]t would shock one’s sense of justice if an inventor could receive a patent upon a composition of matter, setting out at length in the specification the useful purposes of such composition, … and then prevent the public from making a beneficial use of such product by securing patents upon each of the uses to which it may be adapted.  
Sun Pharmaceuticals Industries, Ltd. v. Eli Lilly and Co., 611 F.3d 1381 (Fed, Cir. 2010), citing Pfizer, 518 F.3d at 1363 n.8 (emphases added); and Geneva, 349 F.3d at 1386 (quoting In re Byck, 48 F.2d 665, 666 (CCPA 1931)).

Claims 16-29, 35-38 and 42 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-47 of U.S. Patent No. 8,945,562  in view of Van Vlasselaer et al., US9,074,004 (IDS, 3/12/2021). ‘562 claims the same anti-C1s antibody to treat subjects with a complement mediated disorder but fails to teach the required dose of the antibody.  Van Vlasselaer  teaches the same antibody and treating the same patient population with the required dose. Therefore, one of ordinary skill would be able to determine the required dose for the claimed dose in view of ‘562 and Van Vlasselaer and the '562 claims are an obvious variant of the instant claims. 
The courts have held that a "claim to a method of using a composition is not patentably distinct from an earlier claim to the identical composition in a patent disclosing the identical use," which extend to any and all such uses disclosed in the specification of the earlier patent. Pfizer, Inc. v. Teva Pharmaceuticals USA, Inc., 518 F.3d at 1363 (Fed. Cir. 2008), and Geneva Pharmaceuticals, Inc. v. GlaxoSmithKline PLC, 349 F.3d at 1385-86 (Fed. Cir. 2003).  Indeed, as both cases recognized,
[i]t would shock one’s sense of justice if an inventor could receive a patent upon a composition of matter, setting out at length in the specification the useful purposes of such composition, … and then prevent the public from making a beneficial use of such product by securing patents upon each of the uses to which it may be adapted.  
Sun Pharmaceuticals Industries, Ltd. v. Eli Lilly and Co., 611 F.3d 1381 (Fed, Cir. 2010), citing Pfizer, 518 F.3d at 1363 n.8 (emphases added); and Geneva, 349 F.3d at 1386 (quoting In re Byck, 48 F.2d 665, 666 (CCPA 1931)).

Claims 16-29, 35-38 and 42 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of U.S. Patent No. 9,074,003 in view of Van Vlasselaer et al., US9,074,004 (IDS, 3/12/2021). ‘003 claims the same anti-C1s antibody to treat subjects with a complement mediated disorder but fails to teach the required dose of the antibody.  Van Vlasselaer  teaches the same antibody and treating the same patient population with the required dose. Therefore, one of ordinary skill would be able to determine the required dose for the claimed dose in view of ‘003 and Van Vlasselaer and the '003 claims are an obvious variant of the instant claims. 

Claims 16-29, 35-38 and 42 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 9,074,004 in view of Van Vlasselaer et al., US9,074,004 (IDS, 3/12/2021). ‘004 claims the same anti-C1s antibody to treat subjects with a complement mediated disorder but fails to teach the required dose of the antibody.  Van Vlasselaer  teaches the same antibody and treating the same patient population with the required dose. Therefore, one of ordinary skill would be able to determine the required dose for the claimed dose in view of ‘004 and Van Vlasselaer and the '004 claims are an obvious variant of the instant claims. 

Claims 16-29, 35-38 and 42 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 9,206,259 in view of Van Vlasselaer et al., US9,074,004 (IDS, 3/12/2021). ‘259 claims the same anti-C1s antibody to treat subjects with a complement mediated disorder but fails to teach the required dose of the antibody.  Van Vlasselaer  teaches the same antibody and treating the same patient population with the required dose. Therefore, one of ordinary skill would be able to determine the required dose for the claimed dose in view of ‘259 and Van Vlasselaer and the '259 claims are an obvious variant of the instant claims. 

Claims 16-29, 35-38 and 42 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 9,562,092 in view of Van Vlasselaer et al., US9,074,004 (IDS, 3/12/2021). ‘092 claims the same anti-C1s antibody to treat subjects with a complement mediated disorder but fails to teach the required dose of the antibody.  Van Vlasselaer  teaches the same antibody and treating the same patient population with the required dose. Therefore, one of ordinary skill would be able to determine the required dose for the claimed dose in view of ‘092 and Van Vlasselaer and the '092 claims are an obvious variant of the instant claims. 

Response to Arguments
Applicant's arguments filed 3/29/2022 have been fully considered but they are not persuasive. Applicant continues to argue that the Van Vlasselaer does not teach the claimed dose and argues that the closest dose would be 4.5g for a weight of 75kg based on the Walpole reference (PTO-892). This is not found persuasive because Walpole teaches that the US population average body mass is 80.7 kg (see Table 3) and therefore, places the required dose within the possible calculation range. Further, as already discussed above, the best dose would be determined through routine optimization of the best dose for the patient population. Further, Van Vlasselaer teaches that a subject is administered anti-C1s antibody in an amount that provides for peak serum concentration of from about 100 g/ml which is the same claim limitation of instant claim 29. This clearly shows that the instantly claimed dosages are predictable based on Van Vlasselaer teaching since the prior art already was aware of the desired peak serum concentration set forth in the prior art. Finally, it is noted that the weight has a clear impact on optimal dosage of a treatment and that larger subject would require larger doses for optimal treatment and one of ordinary skill in the art is capable of deducing the best dose through routine optimization when the prior art already provides clear guide posts to help in the deduction, like Van Vlasselaer’ teaching of the preferred peak serum concentration.
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See MPEP §2144.05(II). In the instant case, no such evidence of the critical nature of 5-8 grams of administering an effective dose to a subject having a complement-mediated disorder has been provided. The known prior art clearly shows that the claimed dose ranges would be easily obtained based on the known dose requirements already provided in the art as a clear guidepost.
Applicant argues that there were extensive studies undertaken to arrive at the claimed effective dose and was not simply part of “routine optimization”. This is not found persuasive because there is no evidence to support this statement that the effective dose is not obtainable through routine optimization except for the arguments of counsel. The arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965); In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997). There is no evidence of record that supports this assertion.  The Figure 3 of the instant application only shows the concentration response analysis of BIVV009 levels and classical pathway activity in serum samples taken from normal healthy volunteers and does not support any statement that one could not determine the effective dose concentration through routine optimization.
Therefore, argument are not found persuasive and the 103 obviousness rejections and double patenting rejections are maintained for the reasons set forth above.

Conclusion
No claims are allowed.

Advisory Information
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AURORA M. FONTAINHAS whose telephone number is 571-272-2952.  The examiner can normally be reached on Monday - Friday (8AM - 4PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on (571)272-0911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

	
/AURORA M FONTAINHAS/Primary Examiner, Art Unit 1649